DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 02/10/22.  Claims 1-20 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (10,986,131) in view of Baudoin et al. (2004/0010709).
Claim 1:  Kruse et al. discloses a method comprising:
identifying one or more applications within an enterprise network(one or more computing resources accessible through a computing resource service provider) [column 5, lines 20-30 | column 9, lines 30-40 | column 10, lines 5-15];
identifying at least one network security policy in association with the one or more applications within the enterprise network(permissions/policies associated with a principal’s access to computing resources which may change over time) [column 12, lines 25-45];
determining a score of the network security policy based on information corresponding to exposure of each of the one or more applications within the enterprise network(determines impact score for policy changes/edits by analyzing the respective changes in access permissions for the resources) [column 21, lines 25-65]; and
executing the network security policy based on the score(determine whether to issue a warning or non-warning indicator that the policy change is acceptable by comparing the impact score to a threshold and then applying the changes to the policy) [column 8, lines 55-65 | column 22, lines 5-15];
but does not explicitly disclose the score representing how well the network security policy is preventing unauthorized traffic or hosts from accessing the one or more applications or a set of services/workloads executed in association with the one or more applications.
However, Baudoin et al. discloses a similar invention [page 1, paragraph 0005] and further discloses the score(rating/level of an organization’s current information security policies and practices) [page 26, paragraphs 0026-0030] representing how well the network security (level at which the security policies and/or practices control access to protected computer media, business requirements for access control, user access management, validation of data input to applications, etc.) [pages 14-16 & 18 | table 1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Kruse et al. with the additional features Baudoin et al., in order to better assess an organization’s overall level of security and aid in meeting any desired security standards/goals, as suggested by Baudoin et al. [pages 26-27, paragraphs 0035-0036].
Claim 2:  Kruse et al. and Baudoin et al. disclose the method of claim 1, and Kruse et al. further discloses further comprising: receiving a request for determining network security policy scores(request policy change/edit) [column 15, lines 20-30]. 
Claim 3:  Kruse et al. and Baudoin et al. disclose the method of claim 1, and Kruse et al. further discloses wherein identifying the one or more applications comprises: determining an application hierarchy and membership for each of the one or more applications in the enterprise network(determining classes or collections of resources and/or determining sets/subsets of resources) [column 5, lines 1-10 | column 17, lines 45-55].
Claim 4:  Kruse et al. and Baudoin et al. disclose the method of claim 1, and Kruse et al. further discloses wherein identifying the network security policy comprises: performing an application dependency mapping for the one or more applications(identifying which resource(s) belong to each class/collection/set of resources) [column 5, lines 1-10 | column 17, lines 45-55].
Claim 5:  Kruse et al. and Baudoin et al. disclose the method of claim 1, and Kruse et al. further discloses wherein determining the score for the network security policy comprises: identifying the information corresponding to the exposure of the one or more applications(unnecessary permissions to resources) [column 15, lines 35-45].
Claim 6:  Kruse et al. and Baudoin et al. disclose the method of claim 5, and Kruse et al. further discloses wherein the information includes providers, consumers and services associated with each of the one or more applications(respective permission(s) specify a combination of user/principal, resource and action) [column 5, lines 40-50 | column 12, lines 45-55 | column 13, lines 10-20].
Claim 7:  Kruse et al. and Baudoin et al. disclose the method of claim 1, and Kruse et al. further discloses wherein executing the network security policy includes one of modifying, replacing or maintaining a current version of the network security policy(changes and/or alternate proposed changes may be applied to produce a new current policy) [column 8, lines 35-65].
Claim 8:  Kruse et al. discloses a device comprising:
one or more processors [column 25, lines 25-35]; and
a non-transitory computer-readable storage medium comprising instructions stored thereon which [column 25, lines 55-65], when executed by the one or more processors, cause the one or more processors to:
identify one or more applications within an enterprise network [column 5, lines 20-30 | column 9, lines 30-40 | column 10, lines 5-15];
identify at least one network security policy in association with the one or more applications within the enterprise network [column 12, lines 25-45];

execute the network security policy based on the score [column 8, lines 55-65 | column 22, lines 5-15];
but does not explicitly disclose the score representing how well the network security policy is preventing unauthorized traffic or hosts from accessing the one or more applications or a set of services/workloads executed in association with the one or more applications.
However, Baudoin et al. discloses a similar invention [page 1, paragraph 0005] and further discloses the score [page 26, paragraphs 0026-0030] representing how well the network security policy is preventing unauthorized traffic or hosts from accessing the one or more applications or a set of services/workloads executed in association with the one or more applications [pages 14-16 & 18 | table 1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Kruse et al. with the additional features Baudoin et al., in order to better assess an organization’s overall level of security and aid in meeting any desired security standards/goals, as suggested by Baudoin et al. [pages 26-27, paragraphs 0035-0036].
Claim 9:  Kruse et al. and Baudoin et al. disclose the device of claim 8, and Kruse et al. further discloses wherein the one or more processors are configured to execute the computer-readable instructions to receive a request for determining network security policy scores [column 15, lines 20-30].
Claim 10:  Kruse et al. and Baudoin et al. disclose the device of claim 8, and Kruse et al. further discloses wherein the one or more processors are configured to execute the computer-readable instructions to determine an application hierarchy and membership for each of the one or more applications in the enterprise network [column 5, lines 1-10 | column 17, lines 45-55].
Claim 11:  Kruse et al. and Baudoin et al. disclose the device of claim 8, and Kruse et al. further discloses wherein the one or more processors are configured to execute the computer-readable instructions to determine the score for the network security policy by performing an application dependency mapping for the one or more applications [column 5, lines 1-10 | column 17, lines 45-55].
Claim 12:  Kruse et al. and Baudoin et al. disclose the device of claim 8, and Kruse et al. further discloses wherein the one or more processors are configured to execute the computer-readable instructions to identify the information corresponding to the exposure of the one or more applications for determining the score [column 15, lines 35-45].
Claim 13:  Kruse et al. and Baudoin et al. disclose the device of claim 12, and Kruse et al. further discloses wherein the information includes providers, consumers and services associated with each of the one or more applications [column 5, lines 40-50 | column 12, lines 45-55 | column 13, lines 10-20].
Claim 14:  Kruse et al. and Baudoin et al. disclose the device of claim 8, and Kruse et al. further discloses wherein the one or more processors are configured to execute the computer-readable instructions to execute the network security policy by one of modifying, replacing or maintaining a current version of the network security policy [column 8, lines 35-65].
Claim 15:  Kruse et al. discloses a non-transitory computer-readable storage medium comprising computer-readable instructions stored thereon which, when executed by one or more processors, cause the one or more processors to:
identify one or more applications within an enterprise network [column 5, lines 20-30 | column 9, lines 30-40 | column 10, lines 5-15];
identify at least one network security policy in association with the one or more applications within the enterprise network [column 12, lines 25-45];
determine a score of the network security policy based on information corresponding to exposure of each of the one or more applications within the enterprise network [column 21, lines 25-65]; and
execute the network security policy based on the score [column 8, lines 55-65 | column 22, lines 5-15];
but does not explicitly disclose the score representing how well the network security policy is preventing unauthorized traffic or hosts from accessing the one or more applications or a set of services/workloads executed in association with the one or more applications.
However, Baudoin et al. discloses a similar invention [page 1, paragraph 0005] and further discloses the score [page 26, paragraphs 0026-0030] representing how well the network security policy is preventing unauthorized traffic or hosts from accessing the one or more applications or a set of services/workloads executed in association with the one or more applications [pages 14-16 & 18 | table 1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Kruse et al. with the additional features Baudoin et al., in order to better assess an organization’s overall level of Baudoin et al. [pages 26-27, paragraphs 0035-0036].
Claim 16:  Kruse et al. and Baudoin et al. disclose the non-transitory computer-readable storage medium of claim 15, and Kruse et al. further discloses wherein the execution of the computer-readable instructions cause the one or more processors to receive a request for determining network security policy scores [column 15, lines 20-30].
Claim 17:  Kruse et al. and Baudoin et al. disclose the non-transitory computer-readable storage medium of claim 15, and Kruse et al. further discloses wherein the execution of the computer-readable instructions cause the one or more processors to determine an application hierarchy and membership for each of the one or more applications in the enterprise network [column 5, lines 1-10 | column 17, lines 45-55].
Claim 18:  Kruse et al. and Baudoin et al. disclose the non-transitory computer-readable storage medium of claim 15, and Kruse et al. further discloses wherein the execution of the computer-readable instructions cause the one or more processors to determine the score for the network security policy by performing an application dependency mapping for the one or more applications [column 5, lines 1-10 | column 17, lines 45-55].
Claim 19:  Kruse et al. and Baudoin et al. disclose the non-transitory computer-readable storage medium of claim 15, and Kruse et al. further discloses wherein the execution of the computer-readable instructions cause the one or more processors to identify the information corresponding to the exposure of the one or more applications for determining the score [column 15, lines 35-45], the information including providers, consumers and services associated with each of the one or more applications [column 5, lines 40-50 | column 12, lines 45-55 | column 13, lines 10-20].
Claim 20:  Kruse et al. and Baudoin et al. disclose the non-transitory computer-readable storage medium of claim 15, and Kruse et al. further discloses wherein the execution of the computer-readable instructions cause the one or more processors to execute the network security policy by one of modifying, replacing or maintaining a current version of the network security policy [column 8, lines 35-65].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435